

108 S2806 IS: Wildfire Emergency Act of 2021
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2806IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Schumer (for Mrs. Feinstein (for herself, Mr. Padilla, and Mr. Wyden)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Agriculture to select and implement landscape-scale forest restoration projects, to assist communities in increasing their resilience to wildfire, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Wildfire Emergency Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Landscape-Scale Forest RestorationSec. 101. Definitions.Sec. 102. Purpose.Sec. 103. Selection and implementation of landscape-scale forest restoration projects.Sec. 104. Conservation finance agreements.Sec. 105. Administration.Sec. 106. Report evaluating implementation.Sec. 107. Funding.TITLE II—Increasing Community Resilience to WildfireSec. 201. Critical infrastructure and microgrid program.Sec. 202. Retrofits for fire-resilient communities.Sec. 203. Hazard mitigation using disaster assistance.Sec. 204. Wildfire detection equipment.TITLE III—Research, Training, and Capacity BuildingSec. 301. Western prescribed fire centers.Sec. 302. Innovative forest workforce development program.Sec. 303. National community capacity and land stewardship grant program.ILandscape-Scale Forest Restoration101.DefinitionsIn this title:(1)Conservation finance agreementThe term conservation finance agreement means a mutual benefit agreement (excluding a procurement contract, grant, or cooperative agreement described in chapter 63 of title 31, United States Code)—(A)the term of which is more than 1, but not more than 20, years;(B)that may provide that performance under the agreement during the second and subsequent years of the agreement is contingent on the appropriation of funds; and(C)if the agreement does so provide, that may provide for a cancellation payment to be made to the partner if those appropriations are not made. (2)Ecological conditionsThe term ecological conditions has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(3)Ecological integrityThe term ecological integrity has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(4)Landscape assessmentThe term landscape assessment means an assessment of a landscape that—(A)meets the requirements described in section 103(c)(1)(C);(B)does not constitute a decision document or final agency action requiring a separate analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(C)may be presented—(i)in a separate analysis;(ii)within 1 or more broader analyses, including analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(iii)through a combination of the analyses described in clauses (i) and (ii). (5)RestoreThe term restore has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(6)SecretaryThe term Secretary means the Secretary of Agriculture.(7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).102.PurposeThe purpose of this title is to increase the pace and scale of forest restoration and reduction in the risk of uncharacteristic wildfire through— (1)authorizing a pilot program with conservation finance agreement authority to leverage other Federal and non-Federal investment (excluding funds appropriated to the Forest Service) in landscape-scale forest restoration and related natural and built infrastructure, equipment, and job training;(2)project planning and analysis practices that effectively scale up to the landscape level of 100,000 acres or more;(3)requiring ecological standards and collaboration for landscape-scale projects; and(4)coordination with Federal, State, local, and Tribal agencies to expand personnel options to support the pilot program described in paragraph (1) by taking advantage of interorganizational support. 103.Selection and implementation of landscape-scale forest restoration projects(a)In generalThe Secretary shall select, in accordance with this section, landscape-scale forest restoration projects located west of the 100th meridian—(1)to implement on National Forest System land; and(2)if applicable, to implement on land adjoining National Forest System land, in coordination with other Federal and non-Federal entities.(b)Initial phaseDuring the 5-year period beginning on the date of enactment of this Act, subject to the availability of appropriations pursuant to section 107(a), the Secretary shall select not more than 20 landscape-scale forest restoration projects under subsection (a).(c)Eligibility requirements(1)In generalSubject to paragraph (2), to be eligible for selection and implementation under subsection (a), a landscape-scale forest restoration project shall satisfy the following requirements:(A)The purposes and needs for the project shall be—(i)to restore the ecological integrity and ecological resilience of terrestrial and aquatic areas that have departed from reference conditions within the forest landscape;(ii)to restore appropriate natural fire regimes, including by reducing fuel loads and modifying forest structure in areas that have departed from reference conditions, taking into account the current and projected impacts of climate change; and(iii)to conduct wildfire risk reduction activities within the wildland-urban interface to the extent that the project includes lands within the wildland-urban interface.(B)The project shall be developed and supported by a collaborative group that—(i)includes multiple interested persons representing diverse interests;(ii)is transparent and inclusive; and(iii)has sufficient expertise, capacity, and scientific support to effectively plan, implement, and monitor landscape-level, ecologically based forest restoration activities.(C)The project shall be based on a landscape assessment that shall—(i)cover a landscape of—(I)except as provided in subclause (II), not less than 100,000 acres; or(II)in such limited cases as the Secretary determines to be appropriate, not less than 80,000 acres if—(aa)the assessment is completed or substantially completed as of the date of enactment of this Act; and(bb)in the determination of the Secretary, assessing a larger area is not necessary to restore the integrity, resilience, and fire regimes of the landscape;(ii)evaluate ecological integrity and determine reference conditions for the landscape;(iii)identify terrestrial and aquatic areas within the landscape that have departed from reference conditions;(iv)identify criteria to determine appropriate restoration treatments within degraded areas of the landscape to achieve reference conditions, including management prescriptions, mitigation measures, and constraints to be applied when carrying out actions in those areas;(v)be based on the best available scientific information and data, including, where applicable, high-resolution imagery, LiDAR, and similar technologies and information, and involve direct engagement by scientists; and(vi)identify priority restoration strategies for terrestrial and aquatic areas, including prescribed fire and wildfires managed for multiple resource benefits, which shall focus on—(I)areas that are the most departed from reference conditions; and(II)areas that would benefit the most from reducing the risk of uncharacteristic wildfire, especially with respect to nearby communities, taking into account other completed, ongoing, and planned fuels-reduction projects.(D)Restoration treatments under the project—(i)shall emphasize the reintroduction of characteristic fire, based on forest ecology and reference conditions, through the use of prescribed fire, wildfire managed for resource benefits, or both;(ii)that involve any proposed mechanical treatments shall be designed to promote—(I)the restoration of reference conditions in areas that lack ecological integrity, especially the reduction of surface and ladder fuels; and(II)the establishment of conditions that will facilitate prescribed fire or managed wildfire; (iii)shall—(I)fully maintain or contribute to the restoration of reference old forest conditions, taking into account the current and projected impacts of climate change; and(II)protect or increase the number and distribution of large old trees, consistent with reference conditions, excepting any de minimis losses of large old trees from prescribed fire or hazardous tree removal; and(iv)that involve prescribed fire shall provide advance notification, in accordance with notification procedures developed by the Secretary, to the owner or operator of critical infrastructure, such as a power line right-of-way, of any prescribed fire treatments within close proximity to the infrastructure.(E)The project shall be consistent with all applicable environmental laws, including—(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(iii)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).(F)The project shall be consistent with the Roadless Area Conservation Rule established under part 294 of title 36, Code of Federal Regulations (or successor regulations), and the final rule and record of decision of the Forest Service entitled Special Areas; Roadless Area Conservation (66 Fed. Reg. 3244 (January 12, 2001)) (or a successor rule).(G)The project shall require multiparty monitoring, including opportunities for public engagement, and an adaptive management approach that—(i)conditions the future implementation of the project on the satisfactory completion of—(I)priority restoration actions; and(II)required monitoring; (ii)validates conditions projected to occur in the environmental analysis for the project; and(iii)requires modifications to the project if monitoring reveals impacts beyond the anticipated impacts of the project.(H)(i)No new permanent road may be built as part of the project.(ii)Any new temporary roads needed to implement the project shall be decommissioned not later than 3 years after completion of the project. (I)The project shall use an efficient approach to landscape-scale analysis and decisionmaking that is consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), which may include—(i)the preparation of a single environmental impact statement or environmental assessment, as applicable, for the entire project, incorporating the landscape assessment described in subparagraph (C);(ii)the use of, as applicable—(I)multiple records of decision to implement a single environmental impact statement; or(II)multiple decision notices to implement a single environmental assessment;(iii)the preparation of a programmatic environmental impact statement or environmental assessment, as applicable, for the entire project, incorporating the landscape assessment described in subparagraph (C), followed by focused, concise, and site-specific—(I)environmental assessments; or(II)categorical exclusions consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(iv)the use of the landscape assessment described in subparagraph (C), through incorporation by reference and similar approaches, to support focused, concise, and site-specific—(I)environmental assessments; or(II)categorical exclusions consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(2)ExceptionIf the Secretary determines that there are an insufficient number of projects that fully comply with the requirements described in paragraph (1) to implement based on all available funding, then the Secretary may, during the 2-year period beginning on the date of enactment of this Act, select under subsection (a) not more than a total of 5 landscape-scale forest restoration projects to implement that do not fully comply with those requirements if the projects—(A)fully comply with the requirements described in subparagraphs (B), (D), (E), (F), (G), (H), and (I) of that paragraph;(B)in the determination of the Secretary, have purposes and needs that are consistent with the purposes and needs described in subparagraph (A) of that paragraph; and(C)are supported by landscape assessments that are substantially (if not completely) consistent with the requirements described in subparagraph (C) of that paragraph, subject to the condition that the applicable landscape assessments fully comply with the requirements described in clauses (i) and (v) of that subparagraph.(d)Evaluation of eligible projects(1)In generalIn determining which landscape-scale forest restoration projects to select under subsection (a), the Secretary shall consider—(A)the criteria described in paragraph (2);(B)the extent to which the project utilizes the approaches to project implementation described in paragraph (3); and(C)the recommendations of the advisory panel established under subsection (e).(2)CriteriaThe criteria referred to in paragraph (1)(A) are—(A)the demonstrated need, based on the best available science, to restore ecological integrity to degraded or departed areas within the landscape covered by the project, taking into account the current and projected impacts of climate change;(B)(i)the importance of watersheds in the area covered by the project for downstream waters supply; and(ii)the opportunity to improve the ecological integrity and ecological conditions of those watersheds and reduce risks to water resources through landscape-scale forest restoration;(C)(i)the potential extent of cost sharing for the development and implementation of the project from diverse sources, such as State or local governments, water or electric utilities, carbon credits, or private entities; and(ii)the proportion of the non-Federal cost share that is in the form of cash contributions;(D)whether the area covered by the project has high-resolution, remote-sensing data and other information available that enables a landscape assessment and a robust analysis and disclosure of the effects and outcomes of implementing restoration activities;(E)whether the project is using, or will use, innovative approaches to completing resource surveys that are less costly and less time-consuming than usual practices while providing the information necessary for project design and analysis;(F)whether the project will reduce the number of miles of permanent roads on National Forest System land that are not necessary for resource management or recreational access;(G)whether the project will assess or quantify the ecosystem service benefits of forest restoration within the landscape covered by the project, such as water, carbon, biodiversity, fire risk reduction, public health, and community safety; (H)whether the project has the potential to support new or existing wood processing infrastructure that can make economic use of the byproducts of forest restoration;(I)whether the project has the potential to support local employment and investment opportunities, particularly in economically disadvantaged communities;(J)the scale of the landscape assessment for the project, with a preference for projects for which the landscape assessment covers a larger area; and (K)whether the project—(i)strives to restore ecological integrity and ecological conditions within areas across land ownerships, including State and private land; and(ii)will reduce the risk of uncharacteristic wildfire, and, to the extent practicable, restore ecological integrity, within the wildland-urban interface.(3)Approaches to landscape-scale project implementationA landscape-scale restoration project carried out under this section may use 1 or both of the following approaches to project implementation:(A)Conservation finance agreementsThe Secretary may enter into a conservation finance agreement under the pilot program established under section 104(a) to carry out the project for the purpose of facilitating private, other non-Federal, and other Federal investment (excluding the investment of any other amounts appropriated to the Forest Service)—(i)to increase the pace and scale of forest restoration at the landscape level;(ii)to support the use of prescribed fire at a greater scale; or(iii)to make greater economic use of the byproducts of forest restoration to reduce the net cost of forest restoration.(B)Interagency personnel collaborationThe Secretary may coordinate with Federal, State, local, and Tribal agencies to expand personnel options to support the project by using authorities such as—(i)the good neighbor authority under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a);(ii)sections 3371 through 3376 of title 5, United States Code (commonly referred to as the Intergovernmental Personnel Act); and(iii)part 334 of title 5, Code of Federal Regulations (or successor regulations). (e)Advisory panel(1)In generalThe Secretary shall establish and maintain an advisory panel composed of not more than 15 members to evaluate, and provide recommendations on—(A)each landscape-scale forest restoration project that the Secretary is reviewing for potential selection under subsection (a); and(B)proposals for planning and developing landscape-scale forest restoration projects that the Secretary is reviewing for potential funding under section 107(a)(1). (2)RepresentationThe Secretary shall ensure that the membership of the advisory panel established under paragraph (1) is fairly balanced in terms of the points of view represented and the functions to be performed by the advisory panel.(3)InclusionThe advisory panel established under paragraph (1) shall include experts in ecological forest restoration, fire ecology, fire management, rural economic and workforce development, strategies for ecological adaptation to climate change, fish and wildlife ecology, and woody biomass and small-diameter tree utilization.(4)ExemptionThe advisory panel established under paragraph (1) shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.). 104.Conservation finance agreements(a)Pilot program authorityThe Secretary shall establish a pilot program under which the Secretary may enter into a conservation finance agreement with a public or private person, including a for-profit or nonprofit organization, to plan, implement, and monitor a landscape-scale forest restoration project selected by the Secretary under section 103(a) if the Secretary finds each of the following:(1)There is a reasonable expectation that, throughout the contemplated agreement period, the Secretary will request funding for the agreement at the level required to avoid agreement cancellation.(2)The environmental analysis for the project demonstrates that there is a sufficient supply of small-diameter material to support a long-term agreement consistent with the landscape assessment and all applicable environmental laws.(3)The use of the conservation finance agreement will, in the area of the applicable landscape-scale forest restoration project, assist in achieving the purpose described in section 102.(4)The project involves an entity that demonstrates experience in—(A)developing and implementing conservation finance public-private partnerships; and(B)raising capital commitments from concessional and market rate investors or other external financing. (b)Limited delegationThe Secretary may not delegate the pilot program authority under subsection (a) to a Federal official that serves under the Chief of the Forest Service.(c)LimitationsThe pilot program authority under subsection (a)—(1)may be used for the obligation under conservation finance agreements of not more than—(A)$250,000,000 in the aggregate; and(B)$50,000,000 for any 1 landscape-scale forest restoration project; and(2)may not be used to pay interest to any other entity providing funds for the applicable landscape-scale forest restoration project.(d)Cancellation, termination, or modification for insufficient funding(1)In general(A)Insufficient fundingIf funds are not made available for the continuation of a conservation finance agreement made under this section into a subsequent fiscal year, the agreement shall be canceled, terminated, or modified.(B)Payment of costsIf the Secretary determines that it is necessary to cancel or terminate a conservation finance agreement pursuant to subparagraph (A), and the conservation finance agreement includes a cancellation provision described in paragraph (2)(A), the Secretary may pay the costs of that cancellation or termination using any of the following amounts:(i)Appropriations originally available for the performance of the applicable conservation finance agreement.(ii)Appropriations currently available for the type of services concerned under the applicable conservation finance agreement, and not otherwise obligated.(iii)Funds appropriated for payments for those costs of cancellation or termination.(2)Provisions in agreements(A)In generalThe Secretary may provide for cancellation provisions in conservation finance agreements under this section to the extent that those provisions are necessary and in the best interests of the United States.(B)ConsiderationsThe cancellation provisions described in subparagraph (A) may include consideration of the recurring and nonrecurring costs of the partner under the applicable conservation finance agreement.(3)Cancellation ceilings(A)In generalThe Secretary may obligate funds in stages that are economically or programmatically viable to cover any potential cancellation or termination costs for a conservation finance agreement under paragraph (1)(B) and implement the agreement pursuant to this section.(B)Advance notice to congress of cancellation ceiling in excess of $25,000,000Not later than 30 days before entering into a conservation finance agreement under this section that includes a cancellation ceiling in excess of $25,000,000, but does not include proposed funding for the costs of cancelling the agreement up to that cancellation ceiling, the Secretary shall submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a written notice that includes—(i)a description of the cancellation ceiling amounts proposed for each program year in the agreement;(ii)the reasons why the cancellation ceiling amounts described under clause (i) were selected;(iii)a description of the extent to which the costs of agreement cancellation are not included in the budget for the agreement; and(iv)an assessment of the financial risk of not including budgeting for the costs of agreement cancellation.(C)Transmittal of notice to ombNot later than 14 days after the date on which written notice is provided under subparagraph (B), the Secretary shall transmit a copy of the notice to the Director of the Office of Management and Budget.(D)Relationship of cancellation ceiling to conservation finance agreementThe Secretary may enter into a conservation finance agreement pursuant to this section that includes partner services in return for payments by the Secretary in future years that are contingent on the appropriation of funds, subject to the requirement that the Secretary shall pay the partner cancellation costs pursuant to paragraph (1)(B) up to the cancellation ceiling applicable to the agreement if funding for the completion of the agreement is not appropriated.105.Administration(a)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance on the implementation of this title.(b)ImplementationA landscape-scale forest restoration project under this title shall be implemented consistent with—(1)the requirements for the project described in section 103(c); and(2)all project commitments described in the 1 or more decisions or decision notices relating to the project. 106.Report evaluating implementation(a)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report evaluating the implementation of this title, including—(1)a list of the landscape-scale forest restoration projects selected under section 103(a) and the accomplishments under those projects;(2)an evaluation of the approaches to project planning and implementation described in section 103(d)(3) based on the experience of the implementation of those approaches in the projects described in paragraph (1); and(3)an evaluation of the pilot authority for conservation finance agreements described in section 104, including whether that authority has—(A)increased the availability of non-Federal funding sources to assist in landscape-scale forest restoration projects; and(B)promoted private or other non-Federal investment in—(i)new or existing infrastructure and related equipment that can make use of the byproducts of forest restoration;(ii)the use of prescribed fire at a greater scale;(iii)related economic development and workforce training and development;(iv)land management activities enhancing natural infrastructure with benefits for downstream water users; or(v)mitigating the risk of uncharacteristic wildfire. (b)ConsultationIn preparing the report under subsection (a), the Secretary shall consult with the advisory panel established under section 103(e).107.Funding(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $250,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended—(1)to plan and develop potential landscape-scale forest restoration projects under this title that the Secretary and a collaborative group described in section 103(c)(1)(B) shall design—(A)to meet the requirements of section 103(c); and(B)to satisfy the criteria described in section 103(d)(2), to the maximum extent practicable; and (2)to implement landscape-scale forest restoration projects selected under section 103. (b)Sources of fundingLandscape-scale forest restoration projects under this Act may be carried out using—(1)amounts appropriated under subsection (a);(2)other sources of Forest Service funding;(3)other sources of Federal funding;(4)non-Federal funding sources; or(5)any combination of the amounts described in paragraphs (1) through (4).(c)Cost-Share(1)Federal share(A)Planning and developmentThe Federal share of the cost of planning and developing a potential landscape-scale forest restoration project under this title shall not exceed 75 percent.(B)Implementation and monitoringThe Federal share of the cost of carrying out and monitoring each landscape-scale forest restoration project on National Forest System land under this title shall not exceed 60 percent.(2)Form of non-Federal shareThe non-Federal share of the cost of a project carried out using funds made available pursuant to this title may include in-kind contributions. (d)Adaptive managementNot less than 5 percent of the amount made available for each landscape-scale forest restoration project under this title shall be used for monitoring and adaptive management in the applicable landscape.(e)Stewardship contractingIn the case of a landscape-scale forest restoration project under this title that is covered by an agreement or a contract under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), the Secretary may use monies retained by the Secretary under subsection (e)(2)(A) of that section to plan, analyze, and implement landscape-scale forest restoration projects within the area covered by that agreement or contract consistent with this title.(f)Administrative costsNot more than 5 percent of any amounts appropriated to carry out this title may be used for administrative management and program oversight. IIIncreasing Community Resilience to Wildfire201.Critical infrastructure and microgrid program(a)DefinitionsIn this section:(1)Critical facility(A)In generalThe term critical facility means a facility that provides services or may be used—(i)to save lives;(ii)to protect property, public health, and public safety; or(iii)to lessen or avert the threat of a catastrophe.(B)InclusionsThe term critical facility includes—(i)a hospital; (ii)an outpatient clinic; (iii)a nursing home; (iv)a police station; (v)an emergency operation center;(vi)a jail or prison;(vii)a fire station; (viii)a facility in the communications sector, as determined by the Secretary;(ix)a facility in the chemical sector, as determined by the Secretary;(x)a school or other large building that may serve as a temporary gathering space; (xi)a utility station, such as a water and wastewater station;(xii)a facility described in subparagraph (A) that is owned or operated by, or provides services to, an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(xiii)a Federal facility, including a military base or installation; and(xiv)any other facility described in subparagraph (A), as determined by the Secretary. (2)SecretaryThe term Secretary means the Secretary of Energy.(b)Critical infrastructure and microgrid program(1)In generalThe Secretary shall establish a program—(A)to improve the energy resilience and power needs of critical facilities through the use of microgrids, renewable energy, energy efficiency, reduced electricity demand, and on-site storage;(B)to improve the energy efficiency of critical facilities by decreasing the size and cost of generators;(C)to provide technical assistance and facilitate the distribution and sharing of information to develop more resilient electricity systems (including bulk systems and localized systems); and (D)to promulgate consumer-facing information and resources to inform the public on best practices and resources related to increasing resilience of electricity systems and reducing the impacts of extreme weather events on electricity systems. (2)RequirementsIn carrying out the program established under paragraph (1), the Secretary shall ensure, with respect to critical facilities—(A)provision of on-site back-up power with renewable resources, low-carbon liquid fuels, and on-site energy storage technologies; and(B)installation, at the transmission and distribution level, of interoperable technologies, advanced power flow control, dynamic line rating, topology optimization, and communications systems. (3)Interested party inputIn establishing the program under paragraph (1), the Secretary shall seek the input of State energy regulators, electric utilities (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)), regional transmission organizations and independent system operators, electric utility customers and ratepayer organizations, local governments, community choice aggregators or regional energy collaboratives, and other interested parties. (c)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary $100,000,000 to carry out this section, to remain available until expended.(2)Administrative costsOf the amount used to carry out this section, not more than 10 percent shall be used for salaries and expenses, administrative management, and oversight of the program established under subsection (b)(1). 202.Retrofits for fire-resilient communities(a)Definition of weatherization materialsSection 412(9) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)) is amended—(1)in subparagraph (I), by striking and at the end;(2)by redesignating subparagraph (J) as subparagraph (K); and(3)by inserting after subparagraph (I) the following:(J)materials that are resistant to high heat and fire; and.(b)Weatherization program(1)In generalSection 413(b)(6) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)(6)) is amended—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(E)owners of such dwelling units shall use fire- and drought-resistant building materials and incorporate wildfire and drought prevention and mitigation planning, as directed by the State..(2)LimitationsSection 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting appropriately;(ii)in the matter preceding clause (i) (as so redesignated), in the second sentence, by striking Labor and all that follows through to— and inserting the following:(B)Labor and weatherization materialsLabor, weatherization materials, and related matter described in subparagraph (A) includes—;(iii)by striking (c)(1) Except and inserting the following:(c)Financial assistance(1)Average cost(A)In generalExcept;(iv)in subparagraph (A) (as so designated)—(I)by striking exceed an average of $6,500 and inserting the following:exceed—(i)an average of $13,000 (adjusted annually for inflation);(II)in clause (i) (as so designated), by striking the period at the end and inserting ; or; and(III)by adding at the end the following:(ii)another average amount that is greater than the amount described in clause (i), if the Secretary determines it necessary to waive or adjust the average amount established under that clause.; and(v)in subparagraph (B) (as so designated)—(I)in clause (iv) (as so redesignated), by striking , and and inserting ; and; and(II)in clause (v) (as so redesignated), by adding a period at the end; and(B)in paragraph (4), by striking $3,000 and inserting $6,000 (adjusted annually for inflation). 203.Hazard mitigation using disaster assistanceSection 404(f)(12) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(f)(12)) is amended—(1)by inserting and wildfire after windstorm;(2)by striking including replacing and inserting the following:including—(A)replacing;(3)in subparagraph (A) (as so designated)—(A)by inserting , wildfire, after extreme wind; and(B)by adding and after the semicolon at the end; and(4)by adding at the end the following:(B)the installation of fire-resistant wires and infrastructure and the undergrounding of wires;.204.Wildfire detection equipment(a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:607.Wildfire detection equipmentTo the extent practicable, the Secretary of Agriculture and the Secretary of the Interior shall—(1)expedite the placement of wildfire detection equipment, such as sensors, cameras, and other relevant equipment, in areas at risk of wildfire;(2)expand the use of satellite data to assist wildfire response; and(3)expedite any permitting required by the Secretary of Agriculture or the Secretary of the Interior for the installation, maintenance, or removal of wildfire detection equipment..(b)Technical amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by adding at the end of the items relating to title VI the following:Sec. 607. Wildfire detection equipment..IIIResearch, Training, and Capacity Building301.Western prescribed fire centers(a)In generalThe Secretary of Agriculture and the Secretary of the Interior (referred to in this section as the Secretaries) shall establish 1 or more centers to train individuals in prescribed fire methods and other methods relevant to the mitigation of wildfire risk (referred to in this section as a center).(b)Host institutionsThe 1 or more centers shall be—(1)located at 1 or more institutions of higher education; or(2)developed in collaboration with 1 or more institutions of higher education.(c)GoalsThe 1 or more centers shall advance the following goals:(1)Training individuals and conducting research on prescribed fire methods and other restoration methods relevant to the mitigation of wildfire risk.(2)Developing and advancing interdisciplinary science relating to wildfire, including social science and human dimensions of wildfire, in consultation with stakeholders who—(A)need that science;(B)will benefit from the outcomes of that science; and (C)will coordinate with 1 or more other centers in developing and advancing that science.(3)Conducting ongoing and forward-looking needs assessments among stakeholders, including Federal and State agencies and Indian Tribes, to determine common need requirements and emerging challenges to reduce wildfire risk and adapt communities to increased risk from wildfire, including the following hazard-related focus areas: (A)Increasing disaster resilience.(B)Mitigation and management methods.(C)Air quality.(D)Firestorm weather forecasting and burn-area debris flow forecasting, including empirical and modeling research.(4)Collaborating with Federal wildfire scientists at the Forest Service, the Department of the Interior, and other related agencies.(5)Identifying, through a detailed engagement process targeting defined end-users, the requirements and delivery mechanisms for products and services that are practical and will have an impact on mitigating wildfire risk.(6)Promoting technology transfer with pathways for dissemination, implementation, and application of research results on the ground, using and enhancing previous research.(7)Ensuring the connectivity and interoperability of distributed services to maximize synergies and benefits across services.(8)Developing open digital infrastructure to make research data, science, and models open for all sectors to use.(d)Location(1)In generalThe 1 or more centers shall be located in any State the entirety of which is located west of the 100th meridian.(2)ConsultationThe Secretaries shall consult with the Joint Fire Science Program to solicit and evaluate proposals for the location of the 1 or more centers.(3)SelectionNot later than 1 year after the date of enactment of this Act, based on the consultation under paragraph (2), the Secretaries shall select a location for the 1 or more centers.302.Innovative forest workforce development program(a)DefinitionsIn this section:(1)Career in forestry and fire managementThe term career in forestry and fire management means a career in a field relating to forests and the restoration to the natural fire regimes of forests, including—(A)in timber operations;(B)as a registered professional forester;(C)in vegetation treatment, including as a member of a hand crew, a machine operator, and in conducting prescribed fires as part of a fire restoration workforce that is capable of conducting large landscape restorative and maintenance prescribed fires;(D)in ecological restoration, including restoration of watersheds;(E)in wildland fire fighting; and(F)in community fire resilience, including workforce development projects.(2)Forestry and fire managementThe term forestry and fire management includes the areas of fields relating to forests described in subparagraphs (A) through (F) of paragraph (1).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Grants authorizedThe Secretary shall establish a competitive grant program—(1)to assist in the development and utilization of innovative activities relating to workforce development in forestry and fire management and opportunities for careers in forestry and fire management; and(2)to expand public awareness about forestry and fire management and connect individuals to careers in forestry and fire management.(c)Selection of grant recipientsIn awarding grants under subsection (b), the Secretary shall, to the extent practicable, select nonprofit professional or service organizations, labor organizations, State agencies, community colleges, institutions of higher education, or other training and educational institutions—(1)that have qualifications and experience—(A)in the development of training programs and curricula relevant to the workforce needs of forestry and fire management;(B)working in cooperation with forestry and fire management; or(C)developing public education materials appropriate for communicating with groups of various ages and educational backgrounds; and(2)that will address the human resources and workforce needs of forestry and fire management.(d)Use of fundsGrants awarded under subsection (b) may be used for activities such as—(1)targeted internship, apprenticeship, pre-apprenticeship, and post-secondary bridge programs for skilled forestry and fire management trades that provide—(A)on-the-job training;(B)skills development;(C)test preparation for skilled trade apprenticeships;(D)advance training in forestry and fire management relating to jobs as forest restorationists, members of hand crews, wildland fire fighters, machine operators, licensed timber operators, registered professional foresters, ecologists, biologists, or workers in construction in support of resilient infrastructure, including residential buildings; or(E)other support services to facilitate post-secondary success;(2)education programs designed for elementary, secondary, and higher education students that—(A)inform people about the role of forestry, vegetation management, and ecological restoration in the communities of those people;(B)increase the awareness of opportunities for careers in forestry and fire management and exposure of students to those careers through various work-based learning opportunities inside and outside the classroom; and(C)connect students to pathways to careers in forestry and fire management;(3)the development of a model curriculum and related vocational programs to be adopted by community colleges, which, to the extent practicable and feasible, shall—(A)provide professional training in implementing prescribed fire projects, including the knowledge and skills necessary to plan and implement broad-scale surface and ladder fuel treatments within the wildland-urban interface, wildlands, and urbanized areas, as appropriate;(B)include a focus on the ecological concerns, economics, and practices necessary to improve community safety and forest resilience; and(C)train students in—(i)the retrofitting of houses, including the use of fire-resistant materials and the maintenance of defensible space;(ii)urban forestry; and(iii)policies or guidance relating to the management of vegetation near utility infrastructure and relevant portions of electric utility wildfire mitigation plans;(4)regional industry and workforce development collaborations, including the coordination of candidate development, particularly in areas of high unemployment;(5)integrated learning laboratories in secondary educational institutions that provide students with—(A)hands-on, contextualized learning opportunities;(B)dual enrollment credit for post-secondary education and training programs; and(C)direct connection to industry or government employers; and(6)leadership development, occupational training, mentoring, or cross-training programs that ensure that workers are prepared for high-level supervisory or management-level positions.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section such sums as are necessary. 303.National community capacity and land stewardship grant program(a)DefinitionsIn this section:(1)Community capacityThe term community capacity means the ability of an eligible entity to carry out or assist in a land stewardship activity.(2)Disadvantaged communityThe term disadvantaged community means—(A)a low-income community (as defined in section 45D(e) of the Internal Revenue Code of 1986); and(B)a community that includes a significant population that has been systematically denied a full opportunity to participate in aspects of economic, social, and civic life based on a particular characteristic, such as Black, Latino, Indigenous, and Native American persons, Asian Americans, Pacific Islanders, and other persons of color.(3)Eligible entityThe term eligible entity means any the following entities that is located in or represents a disadvantaged community:(A)An organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.(B)A collaborative group fiscally sponsored by an organization described in subparagraph (A).(C)A unit of local government.(D)An Indian Tribe.(E)A special district government, as defined by the Director of the Bureau of the Census.(4)Ecological integrityThe term ecological integrity has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Land stewardship activityThe term land stewardship activity means any of the following activities, as applied to a qualifying project:(A)Planning.(B)Collaboration and building community support.(C)Implementation on land other than National Forest System land.(D)Monitoring, including multiparty monitoring, and adaptive management.(7)Qualifying projectThe term qualifying project means any of the following activities that takes place at least in substantial part on National Forest System land or national grasslands:(A)Restoration of the ecological integrity of a forest, meadow, grassland, prairie, or other habitat.(B)Tribal management for aligned cultural and ecological values.(C)Enhancing community wildfire resilience in the wildland-urban interface.(D)Increasing equitable access to environmental education and volunteerism opportunities.(8)RestorationThe term restoration has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(9)SecretaryThe term Secretary means the Secretary of Agriculture, acting through—(A)the regional offices of the State and Private Forestry Deputy Area of the Forest Service; and(B)as appropriate, regional offices of other Deputy Areas of the Forest Service.(b)PurposeThe purpose of this section is to support increasing community capacity, partnerships, and collaborations within and involving disadvantaged communities for land stewardship activities and restoration of ecological integrity on—(1)National Forest System land;(2)national grasslands; and (3)adjacent private, State, and trust land associated with the health and resilience of land described in paragraphs (1) and (2).(c)Administration(1)In generalThe Secretary may issue grants to eligible entities for increasing community capacity for land stewardship activities and related activities based on the criteria described in subsection (d).(2)Federal cost-share(A)In generalThe Secretary may fund up to 100 percent of the cost of land stewardship activities and related activities carried out using a grant issued under paragraph (1).(B)Matching eligibilityA grant issued under this section may be considered a non-Federal matching contribution from the eligible entity that received the grant towards other sources of Federal funding.(3)DurationThe Secretary may issue a grant under paragraph (1) for a period of 1 or more years.(4)Maximum grant amountThe amount of a grant issued under paragraph (1) shall be not more than $50,000 per year.(5)Applicable lawsThe Secretary shall administer grants under paragraph (1) in accordance with all applicable Federal and State laws.(d)Criteria for awarding grants(1)In generalSubject to paragraph (2), the Secretary shall award grants to eligible entities under subsection (c)(1) on a competitive basis in accordance with the following criteria:(A)The extent to which the proposed land stewardship activities benefit units of the National Forest System and national grasslands over the short and long term.(B)The extent to which valuable ecological, economic, and social benefits to disadvantaged communities, including job creation and business development or retention, are likely to result from the scope of the land stewardship activities.(C)The extent to which the grant would benefit disadvantaged communities that have historically received less investment in collaborative capacity.(D)The extent to which the proposal brings together diverse interests through planning, collaboration, implementation, or monitoring of land stewardship activities to benefit units of the National Forest System or national grasslands.(E)The extent to which the grant funds appear to be critical for the success of the eligible entity and the identified land stewardship activities.(F)The extent to which the budget for the land stewardship activities is reasonable given the anticipated outcomes.(2)Set-aside for Indian TribesThe Secretary shall allocate not less than 10 percent of the funding awarded under this section to Indian Tribes or eligible entities representing Indian Tribes.(e)Annual reviews(1)In generalThe Secretary shall establish and maintain an advisory panel composed of not more than 15 members to provide feedback each year to each regional office of the State and Private Forestry Deputy Area of the Forest Service on the extent to which the implementation of this section by the regional office is fulfilling the purpose described in subsection (b).(2)InclusionsThe advisory panel established under paragraph (1) shall include representation from a diversity of public land stakeholders from across interest groups, including—(A)not fewer than 8 members representing the interests of a diversity of disadvantaged communities; and(B)not fewer than 2 members representing not fewer than 2 Indian Tribes.(3)ExemptionThe advisory panel established under paragraph (1) shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(f)Report evaluating program implementation(1)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report evaluating the implementation of this section, including—(A)a list of the eligible entities and land stewardship activities selected for funding under this section and the accomplishments of those activities; and(B)an evaluation of the extent to which the implementation of this section is fulfilling the purpose described in subsection (b).(2)Consultation; contractingIn preparing the report under paragraph (1), the Secretary—(A)shall consult with the advisory panel established under subsection (e)(1); and(B)may contract with a third party to complete an evaluation of the implementation of this section to inform the report. (g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for the period of fiscal years 2022 through 2026.(2)DistributionThe Secretary shall distribute amounts made available under paragraph (1) to the regional offices of the State and Private Forestry Deputy Area and, as appropriate, regional offices of other Deputy Areas, of the Forest Service to administer the grants under this section.(3)Administrative costsNot more than 10 percent of any amounts made available to carry out this section may be used for administrative management and program oversight. 